      Case 1:20-cv-00012-AW-GRJ Document 29 Filed 02/06/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

PAUL DONOVAN WALDE,
       Plaintiff,
v.                                                  Case No. 1:20-cv-12-AW-GRJ
OFFICER JOSHUA MEURER,
     Defendant.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

       I have considered the magistrate judge’s January 7, 2021 Report and

Recommendation, ECF No. 28, to which there have been no objections. I agree with

the magistrate judge that the case should be dismissed. It appears Plaintiff has

abandoned his claims.

       The Report and Recommendation is adopted and incorporated into this order.

The clerk will enter a judgment that says “This case is dismissed without prejudice

for failure to prosecute and failure to comply with the court’s order.” The clerk will

then close the file.

       SO ORDERED on February 6, 2021.

                                       s/ Allen Winsor
                                       United States District Judge
